Citation Nr: 1745200	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to an initial rating in excess of 50 percent for depressive disorder with alcohol and substance use disorder. 

2.  Entitlement to an initial rating for lumbar spondylosis in excess of 10 percent prior to April 19, 2012, and in excess of 40 percent thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a November 2015 rating decision, the RO granted entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) and eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


FINDINGS OF FACT

In a May 2017 statement, prior to promulgation of a decision in the appeal, the Veteran requested that all claims on appeal be withdrawn.


CONCLUSIONSOF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 50 percent for depressive disorder with alcohol and substance use disorder are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of entitlement to an initial rating for lumbar spondylosis in excess of 10 percent prior to April 19, 2012, and in excess of 40 percent thereafter are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy are met.  38 U.S.C.A. 
§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy are met.  38 U.S.C.A. 
§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2017 statement (VA Form 21-4138), the Veteran indicated that he was in agreement with the grant of a TDIU and chapter 35 benefits and that he "wished to withdraw all issues currently on appeal."  The Veteran has not subsequently indicated that he wished to continue on with the current appeal. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 
38 U.S.C.A. § 7105 (d).  Accordingly, further action by the Board concerning this claim is not warranted, and the appeal of the claims is dismissed.  Id. 





ORDER

The appeal for entitlement to an initial rating in excess of 50 percent for depressive disorder with alcohol and substance use disorder is dismissed. 

The appeal for entitlement to an initial rating for lumbar spondylosis in excess of 10 percent prior to April 19, 2012, and in excess of 40 percent thereafter is dismissed. 

The appeal for entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy is dismissed. 

The appeal for entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy is dismissed.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


